DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 and 11-20 in the reply filed on 10-18-2022 is acknowledged.  The restriction is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-9,11,12,15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norquist (2,485,649).  Norquist discloses a flanging die (A) with a top surface part (4) having a protruding part (9) in a corner between 45° forming walls (5), straight wall parts (6) and a main slanted wall part (7; col. 6, lines 14-20) with a longitudinally tapered free surface (10) positioned between the top surface part (4) and the straight wall parts (6; Fig. 9), the main slanted wall part (7) forming an angle with the top surface part of more than 0° and less than 90° wherein an angle of the tapered surface (10) is shown to be between 0° and 90° (Fig. 14) and with the straight wall parts of 10° or more and less than 90° wherein an angle of the tapered surface (10) is shown to between 0° and 90° ( Fig. 14).  The main slanted wall part (7) has two ridgelines intersecting at the straight wall part sides comprising lateral sides of the main slanted wall part (7) which taper to the side walls (5) and intersect at straight wall part sides (5,5’; Fig. 9) of the side walls (5).  Norquist discloses first and second sub slanted wall parts comprising inclined folding edges of the tapered surface (10; col. 6, lines 61-64).  Norquist discloses (Figs. 13 and 14) that the first and second sub slanted wall parts each share one ridgeline (between 5 and 9, Fig. 14) among the two ridgelines with the main slanted wall part and that the first and second slanted wall part form angles with the top surface part (4) and a straight wall part (6) of more than 0° and less than 90° in order to form mitered end (d’) having a folding line (o) and metal corner section (m’ ; Fig. 13) formed by the tapered surface (10) and first and second slanted sub walls of the main slanted wall portion (7).  
[AltContent: arrow][AltContent: textbox (Ridgelines of slanted wall (7) intersect at the straight vertical wall)][AltContent: arrow][AltContent: textbox (Θ, 45°)][AltContent: textbox (Sub wall, lateral wall of (7))][AltContent: textbox (Between 10° and 90°
Subwall to vertical)][AltContent: textbox (Slanted wall (7) between 0° and 90°)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (projection)] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Fig. 12 shows that a die opening angle at the knife-edge 7 is 45° which is equivalent to the forming wall (5) angle of 45° (col. 5, lines 60-65). 
Regarding claims 3 and 11, an angle θ between a lower end of the main slanted wall (7) and the vertical straight wall portion (6) matches the forming wall (5) of 45°.
Regarding claims 4,12 and 17, Norquist does not recite that the ridgelines have a radius of curvature and therefore are read as 15mm or less (0).
Regarding claims 7,8,15,16 and 20, the sub walls (lateral sides of knife-edge 7) have ridgelines which intersect with the forming faces (5) in a die corner (Fig. 12) and taper to a point at the intersection of the forming faces (5) which is shared by the ridgelines of the free end (10).
Regarding claim 9, Norquist discloses bending a blank (w,m) along the ridgelines of the free edge (10; Fig. 8) to form corner folds (m’) and along ridgelines (d’) of the vertical straight walls to form bottom center blank portion (c). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norquist in view of Kito (JP2016-148847).  Norquist does not disclose that the two ridgelines are convex with respect to the sub slanted wall parts.  Kito teaches corner projection portion (61) of a die (6) with ridgelines (C2,C3) between a die side surface and the projection portion (61) which have a convex curvature ([0041], lines 516-517).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to round the slanted wall ridgelines of Norquist as taught by Kito in order to produce a more rounded corner flange on the sheet metal product rather that a sharper corner flange.   
Allowable Subject Matter
Claims 6,14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the relationship of the punch and pad as S≤(h-c)/tanθ.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725